Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on February 8, 2022, have been carefully considered.  Claim 34 has been canceled, and new claim 36 has been added.
Claims 16-33 and 35 are now pending in this application.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
 	a. The objection to claims 16, 33, and 34 for the informalities therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 16-35;
	c. The 35 U.S.C. 103 rejection of claims 16-18 as being unpatentable over Birke et al. (U. S. Patent No. 6,680,280);
	d. The 35 U.S.C. 103 rejection of claims 19-26 as being unpatentable over Birke et al. (U. S. Patent No. 6,680,280) as applied to claim 16, and further in view of Fraga-Dubreuil et al. (U. S. Patent Publication No. 2015/0196900, Applicants’ submitted art); and 
claims 27-35 as being unpatentable over Birke et al. (U. S. Patent No. 6,680,280) as applied to claim 16, and further in view of Medhekar (WO 2016/004219, Applicant’s submitted art).

Allowable Subject Matter
Claims 16-33, 35, and 36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, and as now recited in Applicants’ claims, the cited references do not teach or suggest the limitations of Applicants’ claims regarding the hydrogenation catalyst containing 95 wt. % to 99.99 wt. % nickel metal (Ni(0)), wherein said hydrogenation catalyst, in the claimed method of hydrogenation, is contacted with a starting material.
	While Birke et al. disclose a catalyst comprising up to 80 wt. % nickel, this reference provides not teaching or motivation for Patentees’ catalyst to contain more than 80 wt. % nickel.  While Fraga-Dubreuil et al. and Medhekar both teach particulate nickel, said particulate nickel is a component in a nickel-phosphorus ligand complex, said complex serving as a hydrogenation catalyst.  See paragraphs [0237]-[0271] of Fraga-Dubreuil et al., and paragraphs [0069]-[0075] of Medhekar.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 14, 2022